Citation Nr: 0032446	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-45 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1982 to October 
1982 and from May 1983 to November 1989.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 1996, when the issues of 
entitlement to service connection for a left ear hearing 
loss, entitlement to service connection for a left knee 
disorder, entitlement to a temporary total disability rating 
for a period of hospitalization, and the issue reflected on 
the title page were remanded for further evidentiary and 
procedural development.  Following such development, the RO 
granted service connection for a left ear hearing loss and a 
left knee disorder, as well as a temporary total disability 
rating for the period of hospitalization at issue.  These 
grants represent a complete resolution of the appeals as to 
these issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran requires continuous medication for control of 
his blood pressure.

3.  Medical records over the past seven years reveal 
diastolic pressure of consistently less than 100, and 
systolic pressure of consistently less than 160. 


CONCLUSION OF LAW

A disability rating in excess of 10 percent is not warranted 
for hypertension.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997 & 2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, disability evaluations are assigned to reflect 
levels of current disability.  The appropriate rating is 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) will be assigned a schedular 
evaluation of 10 percent when diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominately 160 or more.  Alternatively, 10 percent is to 
be the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  Hypertensive vascular 
disease will be assigned a schedular evaluation of 20 percent 
where diastolic pressure is predominantly 110 or more, with 
definite symptoms.  A schedular evaluation of 40 percent will 
be assigned when the diastolic blood pressure is 
predominantly 120 or more with moderately severe symptoms.  
Finally, a schedular evaluation of 60 percent will be 
assigned when the diastolic blood pressure reading is 
predominantly 130 or more with severe symptoms.  Hypertension 
is defined as diastolic blood pressure which is predominantly 
90 mm. or greater.  Isolated systolic hypertension means 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2000).

The Board notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
schedular criteria for evaluating artery and vein disorders, 
as set forth at 38 C.F.R. § 4.104.  See 61 Fed. Reg. 65207-
65244 (1998).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  We note that the 
veteran was provided with the new criteria in the May 2000 
supplemental statement of the case.

Under the provisions of the older version of Diagnostic Code 
7101, hypertensive vascular disease (hypertension and 
isolated systolic hypertension) was rated based upon the 
diastolic and systolic pressure exhibited on measurement.  
Under these criteria, hypertension will rated as 10 percent 
disabling when the diastolic pressure is predominantly 100 or 
more, or the systolic pressure is predominantly 160 or more.  
When continuous medication is necessary for the control of 
hypertension, a minimum rating of 10 percent will be 
assigned.  Hypertension will be assigned a schedular 
evaluation of 20 percent where diastolic pressure is 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A schedular evaluation of 40 
percent will be assigned when the diastolic blood pressure is 
predominantly 120 or more.  Finally, a schedular evaluation 
of 60 percent will be assigned when the diastolic blood 
pressure reading is predominantly 130 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

Review of the evidence of record shows that service 
connection for hypertension was granted effective in February 
1992, based upon records reflecting contemporaneous medical 
treatment and evidence contained in the veteran's service 
medical records showing that his blood pressure was monitored 
during his last few years of service.  A noncompensable 
disability rating was assigned at that time.  Effective in 
January 1993, a 10 percent disability rating was assigned 
based upon medical records showing increased diastolic 
pressure which required medication for control.  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for hypertension following the initial award 
of service connection for hypertension, the Board is required 
to evaluate all the evidence of record reflecting the period 
of time between the effective date of the initial grant of 
service connection until the present, and staged ratings are 
to be considered in order to reflect the changing level of 
severity of a disability during this period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Service connection for coronary artery disease, status post 
infarctions of lateral and periapical myocardium, was granted 
effective in May 1997, based upon medical evidence showing 
that the veteran's coronary artery disease was in part 
proximately caused by his service-connected hypertension.  
Other risk factors for coronary artery disease identified by 
the physician who rendered this opinion were the veteran's 
morbid obesity, hyperlipidemia, and his history of smoking.

Subsequent medical records show that the veteran continues to 
take medication for the control of his blood pressure.  
However, over the years, his blood pressure readings have 
varied significantly, despite the fact that he takes 
medication.  For example, in April 1995, the report of a VA 
hypertension clinic visit shows that his blood pressure was 
140/78.  In June 1996, when he was hospitalized for the 
treatment of left lower extremity folliculitis, his blood 
pressure was variously measured as 148/84, 150/98, 134/80, 
132/64, 160/94, and 196/120.  He was seen again in the 
hypertension clinic in August 1996, when he reported having 
stopped taking his medication for several days.  His blood 
pressure readings at that time were 130/80 lying down and 
146/100 standing up.  In December 1996, his blood pressure 
was measured three different times, with the results being 
142/72, 148/84, and 138/86.

Records dated in March and April 1997 reflect blood pressure 
readings of 140/82, 150/88, 118/78, 140/94, and 134/86.  The 
veteran underwent a VA hypertension examination specifically 
for compensation purposes in July 1997.  The report of the 
examination shows that the examiner reviewed the veteran's VA 
hypertension clinic records, in addition to the claims file.  
Upon physical examination, the veteran's weight was noted to 
have been 470 pounds.  When sitting, his blood pressure was 
188/92; when standing, it was 174/83; and when lying down, it 
was 136/81.  The examiner rendered a diagnosis of 
"hypertension, now adequately controlled on present 
medications."   

In June and November 1997, the veteran was admitted to the VA 
hospital for treatment of cellulitis.  Reports of this 
treatment indicate in pertinent part that his blood pressure 
readings were similar throughout both visits, from 150/70 to 
148/80 to 150/68.

During a November 1998 VA cardiology examination, the 
veteran's blood pressure was measured as 148/60 lying down, 
140/80 sitting up, and 138/80 standing.  His weight was noted 
to have been 420 pounds.  The examiner again opined that the 
veteran's hypertension was adequately controlled by 
medication.

During a January 1999 hypertension clinic visit, the 
veteran's weight was recorded as 474 pounds and his blood 
pressure as 118/82.  An August 1999 private medical report 
shows blood pressure of 159/77.  

The veteran underwent another VA examination in October 1999.  
Although his blood pressure was not measured during the 
examination, the examiner reviewed the medical records and 
noted that serial clinic visits revealed systolic blood 
pressures ranging between 120-150 and diastolic blood 
pressures ranging from 80-110.  He commented as well that the 
veteran's blood pressure had been satisfactorily controlled 
since the initiation of antihypertensive therapy.  

A March 2000 VA treatment note reflects blood pressure 
readings of 147/82, measured by machine, and 132/90, measured 
by hand.  The resident physician who examined the veteran 
recommended increasing the dosage of one of the veteran's 
medications to avoid renal complications related to the 
veteran's hypertension in conjunction with his obesity, and 
rendered a diagnosis of essential hypertension, sub-optimally 
controlled.  Although VA outpatient treatment reports through 
June are available for review, no further information 
regarding the veteran's blood pressure is reflected in these 
reports.

Viewed under either the pre-1998 schedular criteria or the 
current schedular criteria, the currently-assigned 10 percent 
disability rating reflects impairment commensurate with 
diastolic pressure of predominately 100 or more, or systolic 
pressure predominantly 160 or more; or a recognition of the 
established fact that the veteran requires continuous 
medication for control of his blood pressure.  For a greater 
disability rating to be warranted, the medical evidence would 
have to reflect greater impairment to a level of diastolic 
pressure which is predominately 100 or more, or systolic 
pressure predominantly 200 or more.  

In reviewing the veteran's treatment records and examination 
reports, it is clear that he requires prescription medication 
on a daily basis for the control of his elevated blood 
pressure.  Upon review of the multiple blood pressure 
measurements taken over the years that this claim has been 
open, his diastolic pressure readings have risen near or 
above 100 only during the period in 1996 when he was 
hospitalized for the treatment of folliculitis and when he 
had stopped taking his medication.  Since that time, his 
diastolic pressure has been predominately lower than 100, 
according to the evidence of record.  Similarly, review of 
the record does not reveal a single instance during this time 
period when his systolic pressure was measured above 200.  
Thus, upon bare, mechanical application of the law to the 
facts of the veteran's case, it cannot be said that he meets 
the criteria for a disability rating in excess of 10 percent 
for hypertension under either the old criteria or the new 
criteria.  

Having said this, the Board notes that the recent March 2000 
treatment note requires some discussion.  Previous comments 
by treating physicians and VA examiners had been to the 
effect that the veteran's hypertension was adequately 
controlled by his hypertensive medication.  This note 
represents the only physician's opinion of record to the 
effect that the veteran's essential hypertension was sub-
optimally controlled.  Based on this conclusion, the 
physician proceeded to adjust the veteran's medication 
dosage.  In the absence of further evidence that the 
veteran's hypertension continued to be less than adequately 
controlled by medication, the Board holds that this single 
episode, which appears to have been reasonably addressed by a 
change in medication dosage, does not support a higher 
disability rating than the 10 percent currently in effect.  

That said, however, the veteran may always submit evidence 
tending to show that an increased disability rating is 
warranted for hypertension.  Were his treating physicians to 
conclude that his blood pressure could not be adequately 
controlled by medication at any point in the future, he might 
wish to submit evidence of this.  Clearly, the better outcome 
and the desired goal of medical treatment is to allow the 
veteran to live a healthy, active life with his hypertension 
fully under control.  

Consideration of other potentially applicable cardiac 
Diagnostic Codes would be inappropriate, inasmuch as service 
connection has been granted for coronary artery disease 
secondary, in part, to hypertension, and the veteran is 
already receiving a separate disability rating for coronary 
artery disease.  "[T]he rating schedule may not be employed 
as a vehicle for compensating a claimant twice (or more) for 
the same symptomatology; such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993). 

Thus, the preponderance of the evidence is against the 
assignment of a disability rating greater than 10 percent for 
hypertension, and the claim must be denied.


ORDER

A disability rating in excess of 10 percent for hypertension 
is denied.




		
	S. F. Sylvester
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

